Case 1:19-cr-00622-DLC Document 53 Filed 09/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 82 19Cr0622 (DLC)

 

-V- : ORDER

  
 
   

 

 

JOSE ALVAREZ,

Defendant.

hereby

ORDERED that the sentence date is set for December 18, 2020
11 a.m,
IT IS FURTHER ORDERED that defense sentencing submission

shall be due December 4; Government’s response due December 11.

Dated: New York, New York
September 21, 2020

Mis (i

VIDENISE COTE
United Btates District Judge

 
